764 N.W.2d 281 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Junior Fred BLACKSTON, Defendant-Appellant.
Docket No. 137627. COA No. 245099.
Supreme Court of Michigan.
May 1, 2009.

Order
On order of the Court, the application for leave to appeal the October 7, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (concurring).
For the reasons stated in my dissenting opinion in People v. Blackston, 481 Mich. 451, 751 N.W.2d 408 (2008), I continue to believe that the trial court abused its discretion here in excluding the recanting statements and that the error was not harmless. However, because this Court has already addressed this issue and my position did not prevail, and because I agree with the Court of Appeals that defendant's remaining issues are without merit, I concur in this Court's decision to now deny leave to appeal.
MARILYN J. KELLY, C.J., joins the statement of MARKMAN, J.